                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JASON GOODWILL,

                          Plaintiff,
       v.                                            Case No. 18-cv-1712-pp

KENT HOFFMAN,

                        Defendant.
______________________________________________________________________________

ORDER DENYING AS MOOT PLAINTIFF’S MOTION TO PROCEED WITHOUT
    PREPAYING THE FILING FEE (DKT. NO. 6), GRANTING PLAINTIFF’S
   MOTION TO DISMISS (DKT. NO. 13) AND DISMISSING CASE WITHOUT
                                 PREJUDICE
______________________________________________________________________________

       The plaintiff, a pretrial detainee who is representing himself, filed a

complaint alleging that the defendant, Judge Kent Hoffman, violated his civil

rights. Dkt. No. 1. This decision grants his motion to dismiss. Dkt. No. 13.

I.   Motion for Leave to Proceed without Prepayment of the Filing Fee (Dkt.
     No. 2)

       The Prison Litigation Reform Act applies to this case because the plaintiff

was confined at the Sheboygan County Detention Center when he filed his

complaint. 28 U.S.C. §1915. That law allows a court to give an incarcerated

plaintiff the ability to proceed with his case without prepaying the civil case

filing fee, if he meets certain conditions. One of those conditions is that the

plaintiff pay an initial partial filing fee. 28 U.S.C. §1915(b). Once the plaintiff

pays the initial partial filing fee, the court may allow the plaintiff to pay the




                                          1
balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

      On January 25, 2019, the court received the plaintiff’s six-month

transaction statement. Dkt. No. 9. On January 31, 2019, the court ordered

that the plaintiff would not be required to pay an initial partial filing fee. Dkt.

No. 10. The court also ordered the plaintiff to notify the court by February 22,

2019 whether he wanted to continue with the case. Id. The court indicated that

if the plaintiff chose to continue with the case, the court would screen his

complaint and decide whether it stated a frivolous claim (such that he would

incur a strike and possibly be barred from filing suits in the future). Id.

      On February 25, 2019, the court received the plaintiff’s notification that

he wanted to dismiss this case. Dkt. No. 13. Given that, the court will deny as

moot his motion to proceed without prepaying the filing fee. Dkt. No. 2.

II.   Plaintiff’s Motion to Dismiss (Dkt. No. 13)

      In his motion to dismiss the case, the plaintiff first references a petition

for writ of habeas corpus he filed in April 2018. Dkt. No. 13 at 1-3. The plaintiff

states that as of February 21, 2019, Judge Pepper “refuse[d] to reply” to his

request to the clerk’s office for the status of that case.1

      The plaintiff states that after he filed this case in October 2018, the court

incorrectly treated him as a state prison inmate by demanding a six-month



1On March 13, 2019, the court denied the plaintiff’s petition for a writ of
habeas corpus under 28 U.S.C. §2241, denied his motion for default judgment
and dismissed the petition without prejudice. Goodwill v. Roesler, Case No. 18-
cv-618-pp (E.D. Wis.).
                                          2
“prison trust account.” Id. at 3. The plaintiff reiterates that he is not a prisoner,

but a pretrial detainee. Id. at 3-4.

      Next, the plaintiff states that the court incorrectly treated this case as a

civil case when it is a criminal case and argues that under 18 U.S.C. §§4 and

2382, “felony and treasonous acts must be reported in to some judge.” Id. at 4.

He says the court is erroneously treating the case as a civil suit under 42

U.S.C. §1983. Id.

      The plaintiff goes on to describe what he considers to be errors in the

court’s January 31, 2019 order. Id. He states that the court incorrectly referred

to him as a “prisoner,” that the court incorrectly stated that the plaintiff “filed”

his trust account statement when the court had ordered the Administrator of

the Sheboygan County Detention Center to submit the statement, and that the

court inaccurately used the word “immediately.” Id. at 5.

      The plaintiff states that he provided a copy of the grievance he filed

regarding defendant Judge Kent Hoffman’s crimes.2 Id. Thus, he says, “Pepper,

as judge, is now informed of Hoffman’s crimes.” Id. He asserts that Judge

Pepper is “prejudiced, and providing harbor and safe haven to domestic

terrorists, and, in violation of WI Con Art VII, and, acting without authority,”

and he says that “as Circuit courts from lawful states are taking some actions,

and, as retalliation [sic] by Sheboygan places me in mortal jeopardy while the



2
 On February 4, 2019, the court received from the plaintiff a fifteen-page
handwritten letter dated January 12, 2019 and addressed to “Judicial
Commission,” complaining about various actions taken by Judge Hoffman.
Dkt. No. 11-1. It is not signed.
                                          3
Eastern District Court denies habeas, [he sees] no point in buying meaningless

access to the court, only to be dismissed.” Id. He clarifies that his opinion “in

no way diminishes the merit of [his] claims, nor does it relieve judge Pepper

from taking lawful actions against judge Hoffman.” Id. at 5-6. He asserts that

Wisconsin Supreme Court rules require a judge who receives information about

another judge’s misconduct to take appropriate action and inform the

appropriate authority. Id. at 6. The plaintiff states that “the Judicial

Commission notifies me that any federal judge, whom upon being informed of a

magistrate judge’s criminal misconduct and does not take action, can

themselves be reported to the Seventh Circuit court for felony obstruction,

abetting, etc.” Id. He states that Judge Pepper has an obligation to act

regarding Judge Hoffman’s crimes, or be criminally charged, and that there is

no requirement that a civil suit be filed for this to happen. Id. The plaintiff

concludes that he dismisses this case and that he “demands proof of

immediate actions by Pepper against Hoffman.” Id. He indicates that if he does

not receive proof of action by March 11, 2019, he will “assume violation of

judicial duty by Pepper and proceed as the U.C. suggests.” Id.

      Turning to the grievance against defendant Hoffman that the court

received on February 4, 2019, dkt. no. 11-1, it alleges that Judge Hoffman has

engaged in misconduct in the plaintiff’s state criminal case, State v. Goodwill,

Case No. 2016CF628 (Sheboygan County Circuit Court) (accessible at

https://wcca.wicourts.gov). Dkt. No. 11-1 at 1-15. That case remains pending;

trial is scheduled for March 20-21, 2019. The court addressed this criminal


                                         4
case in its decision dismissing the plaintiff’s habeas petition. Goodwill, Case

No. 18-cv-618-pp (E.D. Wis.).

III. Discussion

      Although the rules allow the plaintiff to dismiss his case without an

order from the court, see Fed. R. Civ. P. 41(a)(1)(A), the court issues this order

to address the plaintiff’s contention that it is required to take action regarding

his allegations against Judge Hoffman.

      The plaintiff faults this court for failing to act against Judge Hoffman and

he contends that Judge Pepper may be criminally charged for failing to act. The

plaintiff cites to two criminal statutes, 18 U.S.C. §4 and 18 U.S.C. §2382. The

first statute provides:

      Whoever, having knowledge of the actual commission of a felony
      cognizable by a court of the United States, conceals and does not as
      soon as possible make known the same to some judge or other
      person in civil or military authority under the United States, shall
      be fined under this title or imprisoned not more than three years, or
      both.

18 U.S.C. §4. This statute prohibits what is known as “misprision of a felony.”

For Judge Pepper to be guilty of misprision of a felony, she would have to have

evidence that Judge Hoffman committed a federal felony. Nothing in the

complaint to the Judicial Commission leads the court to believe that Judge

Hoffman has committed a federal felony. The letter recounts many things that

Judge Hoffman allegedly said at a hearing on August 20, 2018, and explains

why the plaintiff believes that these things were unlawful. Dkt. No. 11-1. None

of the things the letter alleges constitute federal felonies. And 18 U.S.C. §4 does



                                         5
not grant citizens a private right of action to sue for misprision of felony; only

the federal prosecutor may seek charges under that statute.

      The second statute provides:

      Whoever, owing allegiance to the United States and having
      knowledge of the commission of any treason against them, conceals
      and does not, as soon as may be, disclose and make known the same
      to the President or to some judge of the United States, or to the
      governor or to some judge or justice of a particular State, is guilty of
      misprision of treason and shall be fined under this title or
      imprisoned not more than seven years, or both.

18 U.S.C. §2382. For Judge Pepper to be guilty of misprision of treason, she

would have to have evidence that Judge Hoffman committed treason. The

federal treason statute, 18 U.S.C. §2381, says that anyone who “owing

allegiance to the United States, levies war against them or adheres to their

enemies, giving them aid and comfort within the United States or elsewhere, is

guilty of treason . . . .” Nothing in the letter to the Judicial Commission

indicates that Judge Hoffman levied war against the United States, adhered to

enemies of the United State, or gave aid and comfort to enemies of the United

States. And again, §2382 is a criminal statute; it does not provide a private

right of action for plaintiffs. Only a federal prosecutor can bring charges for

misprision of treason. Wemple v. Ill. Stat Bar Ass’n Members, Case No. 13-cv-

3015, 2013 WL 319509 at *1 (C.D. Ill. Jan. 28, 2013).

      This court has no basis to take action on the plaintiff’s allegations

against Judge Hoffman. The court will dismiss this case, as the plaintiff

requests.




                                         6
      The court DENIES AS MOOT the plaintiff’s motion to proceed without

prepaying the filing fee. Dkt. No. 6.

      The court GRANTS the plaintiff’s motion to dismiss. Dkt. No. 13.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE.

      Dated in Milwaukee, Wisconsin this 14th day of March, 2019.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          7
